Citation Nr: 9931043	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  99-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for hypertrophic 
gastritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
June 1945.

The issue on appeal arises from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.  By this rating 
decision, the RO, in pertinent part, denied a rating in 
excess of 10 percent for hypertrophic gastritis.  

On a written statement dated in January 1999, the veteran 
appeared to seek an increased rating for service connected 
bilateral otomycosis.  Later that year, he indicated that he 
had appeared for an examination regarding his ears in Boston.  
Since this matter has not been developed or certified for 
appeal, and inasmuch as it is not inextricably intertwined 
with the issue now before the Board of Veterans' Appeals 
(Board) on appeal, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By a January 1998 rating decision, the RO confirmed a 10 
percent rating for hypertrophic gastritis.

2.  The veteran perfected his appeal concerning an increased 
rating for hypertrophic gastritis. 

3.  In written memorandum received by the Board in October 
1999, the veteran requested that his appeal concerning an 
increased rating be withdrawn. 

4.  The veteran's request to withdraw his appeal was received 
by the Board prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an 
increased rating for hypertrophic gastritis have been met and 
the veteran's appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (b),(c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a January 1998 rating decision, the RO, in pertinent part, 
confirmed a 10 percent rating for hypertrophic gastritis.

The veteran filed a notice of disagreement with this rating 
action in January 1999.  A statement of the case was issued 
in August 1999 and the veteran perfected his appeal later 
that month. 

In October 1999, the Board received a copy of a written 
memorandum, in which the veteran wrote, in pertinent part, 
the following words: "Please be advised I wish to withdraw 
the appeal for an increased evaluation for my gastritis." 

Under applicable criteria, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. 38 U.S.C.A. § 7105(d) (5) (West 
1991).  A substantive appeal may be withdrawn in writing at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal 
may be made by the appellant or by his representative, except 
that a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (1999).  In the case at hand, prior to the 
promulgation of a decision by the Board, the veteran 
expressly withdrew his claim on appeal.  As a result of the 
withdrawal, no allegations of error of fact or law remain 
before the Board for consideration.  Consequently, the 
veteran's appeal is dismissed without prejudice.  


ORDER

The appellant's appeal concerning an increased rating for 
hypertrophic gastritis is dismissed.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

